Case 2:17-md-02789-CCC-MF Document 506 Filed 11/15/19 Page 1 of 4 PageID: 19353




                                              November 15, 2019

 VIA ECF

 Honorable Judge Claire C. Cecchi
 United States District Court
 District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101


         In Re: Proton-Pump Inhibitor Products Liability Litigation
                2:17-md-2789 (CCC)(MF) (MDL 2789)


 Dear Judge Cecchi,

         Pursuant to Your Honor’s Order, dated November 13, 2019 (Doc. No. 502), the Plaintiffs’
 Steering Committee (hereafter “PSC”) respectfully submits this letter to update the Court on the
 status of the PPI MDL Litigation. As detailed below, we are requesting that the Court resolve
 several open issues so that discovery can be conducted efficiently and cases can proceed to trial.

    I.      Bellwether Trial Schedule

         The parties have met and conferred on a joint trial schedule as directed by the Court.
 Unfortunately, we have been unable to agree on the appropriate length of time needed to complete
 general and fact discovery for the bellwether cases. As set forth in the proposed schedule annexed
 hereto, the PSC believes this work can be completed by the Spring of 2021 and are requesting a
 March 2021 trial date. Defendants, however, are seeking an April 2022 trial date.

        The reason for this is clear and entirely consistent with Defendants’ pattern of delay.
 Notably, the Defendants:

            •   Dragged out negotiations on a bellwether plan for nearly a year;
            •   Required the PSC to resort to the lengthy process under the Hague Convention to
                obtain deposition testimony from critical foreign witnesses;
            •   Provided deposition dates for current employees that are on average 3 to 4 months
                from the date of request; and
            •   Refused or delayed production of information relating to their clinical trials and
                non-clinical trials.

        These tactics have wasted valuable time, during which, many plaintiffs have died. Indeed,
 under Defendants proposed trial schedule, the first federal court trial would not take place until
Case 2:17-md-02789-CCC-MF Document 506 Filed 11/15/19 Page 2 of 4 PageID: 19354
 Letter to Judge Claire C. Cecchi                  2                              November 15, 2019


 nearly 5 years after this MDL was formed. By contrast, the AstraZeneca Defendants have moved
 very aggressively in the Delaware state court litigation, where they have been pressing for an
 expedited schedule and trial date. Thus, it is clear that Defendants are seeking to have the first
 trials occur in state court rather than before Your Honor. This gamesmanship should not be
 tolerated. Not only is it disrespectful to this Court, but it undermines the very efficiencies intended
 by the multi-district litigation process.

          Further, only today did Defendants respond to our repeated requests to provide us with
 their list of approximately 1,200 Eligible Bellwether Cases. As the Court will recall, this list of
 cases formed the very basis for Defendants’ bellwether plan proposals and shaped their requests
 for pool size, randomization, and the need for strikes. On at least two occasions, Mr. Brown told
 Your Honor in chambers that he would provide this list to the PSC. Almost one year ago, at the
 December 19, 2018 conference, Your Honor specifically directed the parties to confer on “the list,”
 yet it was not until today, as the PSC was preparing this status update, did Defendants inform us
 that they would be producing the list today. Unfortunately, the list they have provided is missing
 critical information, including but not limited to: the date the case was deemed Stage 1, which
 Defendants are named in the complaint, the plaintiff’s state of residence, and the law firm that
 represents the plaintiff. This is all information that Defendants have, yet seemingly removed from
 the list prior to producing it to the PSC. In order to conduct meaningful meet and confer with
 Defendants about the accuracy of this list, the PSC should have the same information available to
 Defendants. Their prior refusal to provide the list, coupled with Defendants withholding of needed
 information, demonstrate their intent to inhibit our ability to evaluate the cases and to build further
 delay in the trial schedule.

         The PSC’s schedule is reasonable and only extends the original schedule 6 months beyond
 the original trial date. Moreover, to the extent extra time is needed, the Court can modify the
 schedule but we should not reward Defendants’ recalcitrance by delaying the first trial until 2022.
 Thus, we respectfully request that the Court order the schedule proposed by Plaintiffs.

     II.    Motions Challenging Privilege Clawbacks

         The PSC has filed two motions challenging the AstraZeneca Defendants’ improper
 clawback of documents under a claim of privilege. The clawbacks at issue took place during the
 depositions of Svante Joelson and Martin Billger in Sweden. While only the Joelson privilege
 claim has been fully briefed at this time, the PSC has requested that the Court review the documents
 at issue in camera, as the clawbacks interfered with the depositions of these witnesses, 1 and a
 ruling or any guidance from the Court will be instructive to the parties moving forward, as well as
 other Defendants. From the PSC’s perspective, it is important to have these issues resolved



 1
   As noted in our briefing, in both instances, AstraZeneca rejected the PSC’s proposal that
 questioning on the documents be allowed to proceed, without waiving Defendants’ rights to assert
 the privilege at the time when the Court could resolve the issue. Indeed, when the clawback
 occurred during the Joelson deposition, this approach was endorsed by Magistrate Judge Falk. In
 both instances, Defendants refused.
Case 2:17-md-02789-CCC-MF Document 506 Filed 11/15/19 Page 3 of 4 PageID: 19355
 Letter to Judge Claire C. Cecchi                 3                              November 15, 2019


 promptly so we can complete the depositions of these important witnesses and to ensure that
 similar conduct does not occur in future depositions.

    III.    Report on Depositions

         As noted above and detailed in prior submissions, the PSC has experienced great difficulty
 in scheduling the depositions of AstraZeneca witnesses in a timely fashion. Indeed, from the time
 of request, it takes on average at least 4 months to get an AstraZeneca deposition completed.
 Similarly, Proctor & Gamble recently represented that a witness first requested in August would
 not be available until February 2020. This type of foot-dragging is unacceptable.

    IV.     Document Productions

         While AstraZeneca agreed months ago to produce native SAS files and related documents,
 they have yet to do so. Nor have they provided a firm date by which this would be done. Similarly,
 they have objected to interrogatories requesting specific information about their clinical trials and
 non-clinical trials. This information will be needed for trial. Given the amount of time these
 discovery requests have been outstanding, the PSC requests that the Court set a 14-day deadline
 for the SAS production and order expedited briefing Defendants’ refusal to meaningfully respond
 to the PSC’s interrogatories.

    V.      Defendants’ Request for a Clean-Up CMO

          Defendants’ suggestion that a deadline must be ordered for a “Clean Up CMO” is
 disingenuous, as we requested their proposal more than 2 months ago. This request was ignored,
 as they have still not provided a draft proposal nor have Defendants even requested to meet and
 confer on this issue. While we are happy to discuss any proposal with Defendants, setting a
 deadline to submit competing orders is premature, particularly when we don’t even know what
 relief they are requesting.

         We thank the Court for its time and courtesy, and look forward to discussing these issues
 in greater detail at the upcoming case management conference.

                                                       Respectfully submitted,

                                                       /s/ Christopher A. Seeger
                                                       Christopher A. Seeger
                                                       SEEGER WEISS LLP
                                                       55 Challenger Road
                                                       Ridgefield Park, NJ 07660
                                                       212-584-0700
                                                       212-584-0799 (fax)
                                                       cseeger@seegerweiss.com

                                                       /s/ Stephanie O’Connor
                                                       Stephanie O’Connor
Case 2:17-md-02789-CCC-MF Document 506 Filed 11/15/19 Page 4 of 4 PageID: 19356
 Letter to Judge Claire C. Cecchi      4                           November 15, 2019


                                           DOUGLAS & LONDON, P.C.
                                           59 Maiden Lane, 6th Fl.
                                           New York, NY 10038
                                           212-566-7500
                                           212-566-7501 (fax)
                                           soconnor@douglasandlondon.com

                                           Plaintiffs’ Co-Lead Counsel
 cc: All Counsel of Record (via ECF)
